Name: Commission Regulation (EEC) No 3102/90 of 26 October 1990 derogating from Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten as regards the period of validity of the licences
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  trade policy;  Europe
 Date Published: nan

 No L 296/24 Official Journal of the European Communities 27. 10. 90 COMMISSION REGULATION (EEC) No 3102/90 of 26 October 1990 derogating from Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten as regards the period of validity of the licences whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Article 3 (3) of Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 1 637/90 (4), provides that the period of validity of STM licences is 21 days from the date of their issue ; whereas exceptional circumstances have disturbed trade between Spain and the other Member States and the above period of validity for the licences concerned should therefore be extended by 30 days ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 3 (3) of Regulation (EEC) No 606/86, the period of validity of STM licences issued from 24 September to 31 October 1990 is hereby extended by 30 days. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3. 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. (3 OJ No L 58, 1 . 3. 1986, p. 28. (&lt;) OJ No L 153, 19 . 6. 1990, p. 24.